    Case: 1:17-cv-07753 Document #: 79 Filed: 04/15/19 Page 1 of 4 PageID #:1626




                           THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

SUSIE BIGGER, on behalf of herself,                          )
individually, and on behalf of all others                    )
similarly situated,                                          )
                                                             )
                          Plaintiffs,                        )    Case No. 1:17-cv-7753
                                                             )
        v.                                                   )    Judge Harry D. Leinenweber
                                                             )
FACEBOOK, INC.,                                              )
                                                             )
                          Defendant.                         )
                                                             )


           FACEBOOK’S RESPONSE IN OPPOSITION TO PLAINTIFF’S
        “MOTION TO CLARIFY” APRIL 9, 2019 DOCKET ENTRY AND ORDER

        Plaintiff’s Motion to Clarify1 the April 9, 2019 Docket Entry and Order should be denied

because the relief requested therein is contrary to Seventh Circuit law, and the Order at issue

does not need clarification.

        On April 9, 2019, the Court clearly and unequivocally ruled that its March 22, 2019

Order (Dkt. #64), granting conditional certification pursuant to 29 U.S.C. § 216(b) and

permitting notice to putative members of the collective, warranted immediate appeal pursuant to

28 U.S.C. §1292, and that “[t]he case is stayed until the interlocutory appeal is complete.” Dkt.

#75 (the “April 9 Order”). Plaintiff now purportedly seeks “clarification” of the April 9 Order,




1
  It is not even clear under what procedural mechanism Plaintiff brings her motion. Barton v. Uniserv Corp., No. 15
CV 4149, 2016 WL 4577033, at *3 (N.D. Ill. Aug. 30, 2016) (Federal Rules of Civil Procedure do not expressly
authorize “motion for clarification”).

LEGAL\40719230\1
    Case: 1:17-cv-07753 Document #: 79 Filed: 04/15/19 Page 2 of 4 PageID #:1626




asking the Court to modify the stay to allow her to send notice of the collective action to

individuals who are not subject to arbitration agreements.

        The April 9 Order is clear and Plaintiff’s “Motion to Clarify” does not actually seek

clarification of any piece of it. Indeed, in the very first paragraph of her “Motion to Clarify”

Plaintiff concedes that the Court’s Order stayed the case pending resolution of the interlocutory

appeal. The language in the April 9 Order is not susceptible to more than one meaning, and all

parties understand its affect: this case is stayed until resolution of the interlocutory appeal. This

motion is, in reality, one for reconsideration and/or to modify order in disguise. Dkt. 76 at 2

(“Plaintiff requests the Court to lift the stay for the narrow purpose of allowing notice to issue to

the members of the conditionally certified class whose status will not be affected by the issue on

appellate review.”) (emphasis added).

        Plaintiff clearly had the opportunity to address this issue prior to the entry of the April 9

Order but did not do so. At no point in response to Facebook’s Motion to Certify Interlocutory

Appeal and to Stay – either in Plaintiff’s written response or during two separate motion hearings

– did Plaintiff argue that those putative class members without arbitration agreements should be

permitted to receive notice pending resolution of any interlocutory appeal. This belated attempt

at a second bite at the apple by seeking “clarification” of an issue that she had the opportunity to

raise earlier constitutes a waste of judicial resources.

        Finally, Plaintiff’s request to limit the scope of the interlocutory appeal is not permitted

under clear Seventh Circuit law: “an appeal under §1292 brings up the whole certified order…

rather than just the legal issue that led to certification.” United Airlines, Inc. v. Mesa Airlines,

Inc., 219 F.3d 605, 609 (7th Cir. 2000) (citing Yamaha Motor Corp. v. Calhoun, 516 U.S. 199,

204–05, 116 S. Ct. 619, 133 L. Ed.2d 578 (1996); Edwardsville National Bank & Trust Co. v.

                                               2
LEGAL\40719230\1
    Case: 1:17-cv-07753 Document #: 79 Filed: 04/15/19 Page 3 of 4 PageID #:1626




Marion Laboratories, Inc., 808 F.2d 648, 650–51 (7th Cir.1987)). Because the Court certified

the Order for interlocutory appeal, which is now pending before the Seventh Circuit, the full stay

was absolutely proper and Plaintiff’s Motion must be denied.2

                                                 CONCLUSION

         For these reasons, Facebook respectfully requests that this Court deny Plaintiff’s Motion

to Clarify the April 9, 2019 Docket Entry and Order and grant any other such relief to which it

may be entitled.

                                                          By: /s/ Anneliese Wermuth
                                                                  One of the Attorneys for Defendant,
                                                                  Facebook, Inc.

Anneliese Wermuth, ARDC No. 6270970
Jason E. Barsanti, ARDC No. 6289014
Jenny R. Goltz, ARDC No. 6290036
COZEN O’CONNOR
123 N. Wacker Drive
Suite 1800
Chicago, Illinois 60606
312-474-7900
312-474-7898
awermuth@cozen.com
jbarsanti@cozen.com
jgoltz@cozen.com
Counsel for Defendant Facebook, Inc.




2
  See Yamaha Motor Corp., U.S.A., 516 U.S. at 204 (1996)(“…can the courts of appeals exercise jurisdiction over
any question that is included within the order that contains the controlling question of law identified by the district
court? The answer to that question, we are satisfied, is yes.”)(internal citation omitted).

                                                      3
LEGAL\40719230\1
    Case: 1:17-cv-07753 Document #: 79 Filed: 04/15/19 Page 4 of 4 PageID #:1626




                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that the foregoing Response to Plaintiff’s Motion to

Clarify the April 9, 2019 Docket Entry and Order was electronically filed with the Clerk of

Court using the CM/ECF system and served upon the attorneys shown below by transmittal of a

Notice of Electronic Filing:

                                Ryan F. Stephan
                                James B. Zouras
                                Teresa M. Becvar
                                STEPHAN ZOURAS, LLP
                                205 N. Michigan Ave., Suite 2560
                                Chicago, IL 60601
                                rstephan@stephanzouras.com
                                jzouras@stephanzouras.com
                                tbecvar@stephanzouras.com

This 15th day of April, 2019.

                                             Anneliese Wermuth
                                             Anneliese Wermuth




LEGAL\40719230\1
